Dismissed and Memorandum
Opinion filed June 24, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00979-CV
____________
 
RIYA HOUSTON HOTEL, LLC, Appellant
 
V.
 
HORNET INVESTORS, LP, Appellee
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2008-70859
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 2, 2009.  On June 14, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.